Exhibit 10.1       


Valpey-Fisher Corporation Key Employee Bonus Plan For
Fiscal Year 2010


Purpose of Plan
To provide an incentive to those employees who have a major impact on the
success, growth and profitability of the company.


Eligibility
Must be a full time employee and be in continued employment of the Company for
the entire fiscal year, unless a waiver of this provision is approved in advance
of hiring by the Compensation Committee. In the event the Company is sold before
the end of the year, the bonuses earned through the sale date would be prorated.


Participants
The plan participants will include the CEO and the Management Staff.


Bonus Pool
The 2010 bonus pool is based on achieving certain adjusted operating profit
amounts listed below.  Adjusted operating profit is defined as operating profit
before the bonus amount and excluding the effects of SFAS 123R and other income
or expense amounts determined by the Compensation Committee.



 
Adjusted Operating Profit
 
Cumulative Bonus Amount
             
   224,000
 
100,000
   
   500,000
 
150,000
   
   750,000
 
200,000
   
1,000,000
 
275,000
   
1,250,000
 
325,000
   
1,500,000
 
375,000
   
1,750,000
2,000,000
 
425,000
475,000
   
2,500,000
 
575,000
 



 For adjusted operating profit amounts between the listed amounts, the bonus
amount will be prorated.


For adjusted operating profit in excess of $2,500,000 the Board of Directors
will determine the bonus amount.


The bonus amount may include a profit sharing contribution for the year ended
December 31, 2010 as determined by the Board of Directors and would be limited
to a maximum of 10% of the total bonus payout.


Bonus Payout
Each plan participant will have up to four individual objectives based on their
particular area of responsibilities.  An individual objective can make up to 50%
of the individual’s bonus.  The CEO will decide the weights of the individual
objective as part of the total payout.   In the case of the CEO the Compensation
Committee will decide.


A plan participant’s bonus amount will range from 0% to 100% of base salary.


The Compensation Committee will recommend the bonus payout amount for the CEO to
the Board of Directors for its approval. The CEO will recommend the distribution
payout for the remaining participants, which will then be reviewed by the
Compensation Committee before making recommendations to the Board of Directors
for its approval.
 
 
- 15 - 

--------------------------------------------------------------------------------